Citation Nr: 0206612	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint (TMJ) syndrome.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to an initial (compensable) rating for 
myofascial pain syndrome involving multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active air service from August 1981 to 
December 1992.  His DD Form 214 indicates only that he served 
in support of Operation Desert Shield/Storm, but there are 
other indications of record that he may actually have served 
in Southwest Asia or the Persian Gulf area during the 
conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Jackson and Waco 
Regional Offices (ROs) of the Department of Veterans Affairs 
(VA).  This appeal was remanded by the Board in April 1997, 
to the Jackson RO for further, specified development.  The 
Waco RO is currently the certifying RO.  The Board also 
remanded this appeal in May 2001 for further, specified 
development.

The rating at issue stems from an initial.  As such the Board 
has rephrased that issue from an increased rating issue.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had a TMJ 
condition in service or that the veteran currently has a TMJ 
condition.

2.  There is no competent evidence that the veteran had heart 
disease in service or thereafter.  He had a murmur and chest 
pain without clinical significance.

3.  The medical evidence reflects that the veteran's service-
connected myofascial pain syndrome involving multiple joints 
is manifested by tenderness and spasm in the parascapular and 
paracervical musculature.  There is no showing of compensable 
functional impairment or of limitation of motion.


CONCLUSIONS OF LAW

1.  A TMJ condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1137, 5103A (West 1991 and 
Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Heart disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1137, 5103A (West 1991 and 
Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 3.303 (2001).

3.  The criteria for an initial compensable evaluation for 
service-connected myofascial pain syndrome involving multiple 
joints have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5002, 5025 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims at issue.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to these issues.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard there has been notice as to information 
needed, medical examinations have been obtained, and there 
has been a rating decision and a statement of the case sent 
to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this case. All pertinent notice has been provided 
in the documents sent to the veteran.  See also 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326).  These regulations 
provide no additional duties, are not more favorable to the 
veteran than the statute, and are satisfied as all 
appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  The appellant and his 
representative through letters and statements of the case 
with supplements thereto, have been notified as to evidence 
and information necessary to substantiate the claims.  There 
is no evidence that there are additional records that could 
be obtained, nor is there evidence that the claims would be 
substantiated by the administration of an additional 
examination.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

The veteran's service medical records reveal that, in June 
1989, he complained of right ear block after flying.  An 
assessment of mild TMJ pain was given and a dental 
consultation was requested.  In October 1989, he complained 
of intermittent right jaw, popping, clicking and pain of five 
months duration.  An assessment of questionable TMJ 
dysfunction was given.  The veteran was afforded an oral 
surgery consultation.  An impression of no TMJ problem was 
given.  The examiner also stated that there was possible 
inflammation of the styloid area.  In November 1989, the 
veteran complained of swelling under the right jaw.  An 
impression of lymphadenopathy was given.  

In May 1992, the veteran presented with chest pain.  An 
assessment of chest pain, atypical, likely musculoskeletal, 
was given.  An electrocardiogram (EKG) found no changes since 
February 1985.  Further testing to rule out coronary artery 
disease was recommended but it was believed to be of low 
probability.  In June 1992, the veteran presented at an 
emergency room and complained of left chest pain and right 
subcostal ache.  Nonspecific ST-T wave changes were noted on 
EKG.  An impression of chest pain of unknown etiology was 
given.  A diagnosis of musculoskeletal chest pain was also 
given.  In July 1992, an outpatient cardiology evaluation was 
conducted.  The examiner stated that the veteran's heart was 
functionally normal on examination, that the veteran had 
musculoskeletal pain, and that no further evaluation was 
necessary.  A Medical Evaluation Board narrative summary 
dated in November 1992 is of record.  The diagnoses were 
probable myofascial pain syndrome of unknown etiology, left 
metatarsalgia of the first metatarsal joint of unknown 
etiology, atypical chest pain most likely musculoskeletal, 
and life stressors.  

A VA examination was conducted in February 1993.  The 
musculoskeletal portion of the examination noted that the 
veteran was complaining of severe, constant soreness in all 
extremities.  He also complained of low back, upper back and 
chest pain.  The examiner stated that a careful and thorough 
examination revealed no pathology of the low back, upper back 
or chest.  The veteran also complained of TMJ pain.  The 
examiner stated that he found no cause for the veteran's 
multiple complaints.  The pertinent diagnosis was myofascial 
pain syndrome in multiple members.  The examiner also stated 
that the veteran's complaints of chest pains, headaches, ear 
pains, and TMJ pains could not be verified.  

A VA general medical examination was conducted in May 1995.  
The ears, nose, mouth, throat and sinuses portion of the 
examination were normal except for missing teeth.  The 
musculoskeletal portion of the examination found that the 
ranges of motion of the axial and appendicular skeletons were 
within normal limits.  The diagnoses were history of fatigue; 
history of headaches; history of dizziness; history of 
weakness in the hands and arms, neck, leg, knee, and all over 
soreness; history of diarrhea; history of upset stomach; 
history of feeling like fever; and, history of chest pains, 
irregular heart rhythm, and murmur.  

A VA joints examination was conducted in July 1997.  The 
veteran complained of multiple joint pain.  The examiner 
noted that the veteran had been diagnosed with myofascitis 
which was later changed to fibromyalgia.  According to the 
examiner, these terms are indistinguishable.  The veteran 
noted that he had pain radiating from the base of the neck to 
the occipital area and down to each trapezius fold, across 
the shoulder, down the posterolateral part of the arm, and 
into the hands, equally on both sides.  The veteran did not 
describe any swelling.  The veteran stated that the pain 
bothers him some all of the time and is aggravated by 
physical activity and stress.  He also complained of low back 
pain; and pain, with occasional swelling, under both 
kneecaps.  

Examination noted that the range of motion of the lumbar 
spine was 85 degrees flexion, 45 degrees extension, 30 
degrees lateral bending bilaterally, and 85 degrees rotation 
bilaterally.  The range of motion of the cervical spine was 
30 degrees flexion, 40 degrees extension, 30 degrees lateral 
bending bilaterally, and 50 degrees rotation bilaterally.  
All these ranges of motion were described as within normal 
limits at the extremes.  The ranges of motion of both 
shoulders, elbows, and fingers were normal.  Supination, 
pronation, dorsiflexion, palmer flexion, radial and ulnar 
deviation were also normal.  The range of motion of both 
knees was also normal, zero to 140 degrees.  Knee stress 
tests and McMurray's test were normal.  The examiner noted 
some tenderness and muscle spasm in both trapezius fold 
areas.  The examiner also noted that the veteran had good 
strong musculature in both his upper and lower limbs.  Deep 
tendon reflexes in both upper and lower extremities were 2+.  
Flat feet were noted.  The diagnoses were negative orthopedic 
examination of the cervical spine, both shoulders, both 
elbows, both wrists, both hands, both knees, both hips, low 
back, and both feet, except for flat feet; and fibromyalgia, 
involving, in particular, parascapular and paracervical 
musculature.  The examiner stated no evidence of functional 
loss of any joint was found.  Subsequent x-rays of the chest, 
lumbar spine, cervical spine, both shoulders, and both wrists 
were normal.  X-rays of both elbows showed small olecranon 
spurs, and x-rays of both feet showed a right-sided plantar 
calcaneal spur.  

A VA dental and oral examination was conducted in July 1997.  
The veteran complained of right-sided headaches, jaw popping 
and ear pain.  The examiner stated that a review of the 
veteran's service medical records indicated that he was 
diagnosed with TMJ syndrome in 1989 in service and given bite 
splints.  Physical examination found mild right and left 
masseter myalgia.  The examiner also noted that: there was no 
functional impairment due to loss of motion or masticatory 
function loss, as the veteran's inter-incisal opening was 
normal at 43 millimeters; lateral excursion was 7 
millimeters; Teeth 1, 3, 17, 19, 31, and 32 were missing; 
there was no loss of bone tissue loss demonstrated by x-ray; 
and TMJ tomograms revealed normal bony articulation.  The 
diagnoses were myofascial pain syndrome and tooth loss due to 
extraction in the military.    

The veteran underwent an overnight sleep study at a VA 
facility in June 2001.  He also complained of dizziness, pain 
and weakness in the hands, neck pain, fatigue, low back pain 
and pain in the left leg, and chest pain.  An EKG revealed 
bradycardia.  An echocardiogram was normal.  A magnetic 
resonance imaging (MRI) and x-rays of the cervical spine were 
normal.  X-rays of the lumbar spine revealed a benign cyst.  
The discharge diagnoses were bilateral ulnar nerve entrapment 
at the elbows, pes planus, primary snoring, dyssomnia 
secondary to pain, insufficient sleep syndrome, epiglottic 
cyst of 5 millimeters, hyperlipidemia, mechanical low back 
pain, and personality disorder, narcissistic and paranoid 
traits.  

A dental consultation was also conducted and it was noted 
that the veteran had missing molars.  The veteran had worn an 
occlusal stent previous but it was not successful.  His right 
lateral pterygoid muscle was tender.  The veteran was advised 
to take a stress relaxation course and to have his private 
dentist make and adjust his occlusal stent.  The impression 
was that the veteran's right jaw pain was due to muscle spasm 
secondary to bruxism.  

Service Connection for a TMJ Condition

The veteran in written argument and testimony requests 
service connection for a TMJ condition based on a diagnosis 
and treatment of the condition in service and continuing 
problems since then.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  For a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 239 F3d. 1356 (2001).  

The Board notes the veteran's complaints of TMJ problems, 
including pain, during and subsequent to service.  However, 
the medical evidence of record indicates that no definite TMJ 
condition has ever been diagnosed.  In fact, the dental 
examiner who conducted the July 1997 examination found only 
muscle pain, and the June 2001 dental consultation found only 
muscle spasm due to bruxism.  In light of the absence of a 
current diagnosis or clinical findings of a temporomandibular 
joint condition, service connection must be denied.  See 
Caluza, Sanchez-Benitez v. Principi, supra; see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  A very negative piece 
of evidence is the 1997 X-rays of the TMJs, which were 
negative for abnormality. The preponderance of the evidence 
is against the claim for service connection for a TMJ 
condition.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Heart Disease

As is set out above, to establish service connection, it must 
be shown in part, that there is a current disability 
demonstrated.  In this case, as to this issue, that is not 
possible.  There have been numerous studies done for chest 
pain and associated complaints.  In general the chest pain 
has been attributed to musculoskeletal pathology.  

EKG's and other studies have failed to demonstrate the 
presence of chronic heart disease.  There are sometimes 
abnormalities and there is a murmur noted, but these are not 
shown to be clinically significant.  The Board has to base 
its decisions on the medical record.  Here there is no 
showing that there is heart disease.  Thus, based on the 
authority cited above, service connection is not in order.

An Initial Compensable Rating for Myofascial Pain Syndrome 
involving Multiple Joints

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  
38 C.F.R. § 4.20 (2001).  Although the same symptoms may not 
be evaluated under various diagnoses, it is necessary to 
determine which rating criteria most closely approximate the 
current manifestations of disability.  This disability was 
first rated by analogy to rheumatoid arthritis under 
Diagnostic Code 5002 of the Rating Schedule.  However, 
effective May 7, 1996, Diagnostic Code 5025 for fibromyalgia 
was added to the Rating Schedule.  As the examiner who 
conducted the July 1997 examination diagnosed the veteran's 
service-connected condition as fibromyalgia, this code is 
controlling on and after that date.  Therefore, the rating 
criteria that might be applicable include those for 
rheumatoid arthritis, Diagnostic Code 5002, prior to May 7, 
1996, and fibromyalgia, Diagnostic Code 5025, thereafter.

The RO initially rated the veteran's service-connected 
myofascial pain syndrome as noncompensably disabling under 
Diagnostic Code 5002. 

Rheumatoid arthritis, as an active process, warrants a 20 
percent evaluation for one or two exacerbations a year in a 
well-established diagnosis, and a 40 percent evaluation for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Chronic residuals such as limitation of motion or 
ankylosis are rated under the appropriate diagnostic codes 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002, provided that limitation of 
motion is objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

The veteran complains of severe constant pain in multiple 
joints and maintains that an increased (compensable) rating 
is warranted.  However, numerous comprehensive post-service 
musculoskeletal examinations have not found objective 
evidence to support these complaints.  The only objective 
findings mentioned by an examiner are tenderness and spasm in 
the parascapular and paracervical musculature.  As no 
limitation of motion of any joint has been found, a 
compensable rating is not warranted.  As the examiner who 
conducted the latest musculoskeletal examination found no 
functional loss due to the veteran service-connected 
condition, additional disability based on functional 
impairment due to pain pursuant to 38 C.F.R. §§ 4.40, 4.4, 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not shown.  

Diagnostic Code 5052 provides a 10 percent evaluation for 
widespread musculoskeletal pain and tender points, with or 
without sleep disturbance, stiffness, paresthesia, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms: requiring continuous medication for control.  
A 20 percent evaluation is warranted for fibromyalgia 
symptoms involving the above-listed symptoms that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent evaluation is warranted for the above-listed symptoms 
that are constant, or nearly so, and are refractory to 
therapy.  38 C.F.R. § 4.71a, Code 5025.  A Note following 
Diagnostic Code 5025 indicates that widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2001).  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no-percent evaluation, a no-percent evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31 (2001).

Once again, the Board notes the veteran's complaints of 
constant widespread pain and tenderness due to his service-
connected condition.  However, the only residuals found by 
medical personnel consist of tenderness and spasm in the 
parascapular and paracervical musculature.  This does not 
constitute widespread pain under the Diagnostic Code to 
warrant a compensable rating.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a TMJ condition is denied.

Service connection for heart disease is denied.

An initial compensable rating for myofascial pain syndrome 
involving multiple joints is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

